Name: Council Regulation (EEC) No 1940/81 of 30 June 1981 on an integrated development programme for the Department of LozÃ ¨re
 Type: Regulation
 Subject Matter: agricultural policy; NA;  regions and regional policy;  cooperation policy;  social framework;  organisation of work and working conditions;  regions of EU Member States
 Date Published: nan

 20. 7 . 81 No L 197/9Official Journal or the European Communities COUNCIL REGULATION (EEC) No 1940 / 81 of 30 June 1981 on an integrated development programme for the Department of Lozere THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the preparation and implementation of such a programme in the region in question necessitates Community financial aid ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Whereas there should be a Community financial contribution to certain measures vital for the implementation of the programme with the aim of improving agricultural structures , which are particularly deficient in the region concerned , Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( M , HAS ADOPTED THIS REGULATION : Article 1Whereas the general socio-economic situation in the department of Lozere is particularly unfavourable ; whereas improvement of this situation requires that the available funds and measures should be brought together and implemented in an integrated manner ; 1 . In order to improve working and living conditions in the Department of Lozere , a common measure within the meaning of Article 6(1 ) of Regulation (EEC ) No 729 / 70 is hereby established to facilitate the implementation of an integrated development programme in that region . Whereas the Community has at its disposal sources of action arising from its financing possibilities , notably from the European Social Fund and from the European Regional Development Fund ; whereas it is suitable , taking account of the situation in that region , to supplement these measures by the intervention of the European Agricultural Guidance and Guarantee Fund under a common measure within the meaning of Council Regulation (EEC) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy ( 2 ), as last amended by Council Regulation ( EEC ) No 3509 / 80 ( 3 ); 2 . The common measure shall involve the financial participation, subject to the rules and conditions laid down in Title III , of the European Agricultural Guidance and Guarantee Fund , Guidance Section , hereinafter called 'the Fund', in the agricultural measures referred to in Title II required for the implementation of the integrated development programme described in Title I which has received a favourable opinion in accordance with Article 4(3 ). Whereas the implementation of this common measure requires the combining, by way of adequate procedures , of the various means available within the context of an integrated development programme; 3 . The conditions and limits laid down in Articles 13 (2 ) and 19 (2 ) and ( 3 ) of Council Directive 72 / 159 / EEC of 17 April 1972 on the modernization of farms ( 4 ), as last amended by Directive 81 / 528 / EEC ( 5 ), and in Article 15 of Council Directive 75 / 268 / EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ( 6 ), shall not apply to the measures included in this common measure . Whereas , this programme is to be prepared by the French Republic ; (  ) OJ No C 85 , 8 . 4 . 1980 , p . 53 . ( 2 ) OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 4 ) OJ No L 96 , 23 . 4 . 1972 , p . 1 . { 3 ) OJ No L 367 , 31 . 12 . 1980 , p . 87 . ( 5 ) See page 41 of this Official Journal . ( 6 ) OJ No L 128 , 19 . 5 . 1975 , p. 1 . No L 197/ 10 Official Journal of the European Communities 20 . 7 . 81 Article 4TITLE I Integrated development programme 1 . The programme shall be forwarded to the Commission by the French Republic . Article 2 2 . At the request of the Commission , the French Republic shall provide additional information on the points listed in Article 3 . 3 . The Commission shall issue an opinion on the programme and on any amendments thereto . The integrated development programme , hereinafter referred to as 'the programme', shall cover not only measures to improve agriculture and operations to improve the marketing and processing of agriculural products , but also measures to improve infrastructures , to develop tourism , crafts and industry and other complementary activities essential to the improvement of the general socio-economic situation of the region . TITLE II Agricultural measures ArtieÃ ¦ 5 Article 3 1 . The programme shall include :  a description of the present situation ,  a description of the objectives to be attained and a list of priorities , 1 . The Fund shall finance agricultural measures forming part of the programme concerning :  land and pasture improvement ,  a description of operations and measures already under way in each of the sectors concerned and the funds available for them ,  a description of any further measures needed to implement the programme ,  an estimate of costs and of the funds required , together with a timetable of expected expenditure ,  the measures taken to ensure the utilization of other Community financial instruments with structural objectives ,  reparcelling and the related work involved ,  changes in and promotion of the structure of cattle and sheep farming, excluding premiums granted on a unit of production basis ,  renovation of chestnut plantations intended for the production of sweet chestnuts,  efforts to combat the isolation of farms in winter ,  forest clearings required to improve agricultural structures .  the period envisaged for implementation of the programme , which should not in principle exceed five years . 2 . All the action referred to in Article 2 shall fall within the framework of the regional development programme where the French Republic is obliged to forward it to the Commission in accordance with Article 6 of Council Regulation (EEC ) No 724 / 75 of 18 March 1975 establishing a European Regional Development Fundi 1 ), as amended by Regulation (EEC ) No 214 / 79 ( 2 ). 2 . The French Republic shall send to the Commission a detailed description of the agricultural measures envisaged , indicating in particular:  the conditions and criteria of the aid measures provided for ; where aid measures for investments in forms are provided for , these may not be granted on conditions more favourable than those granted in application of Article 8 of Directive 72 / 159 / EEC , taking account of Article 9 of Directive 75 / 268 / EEC ,  the annual budget resources allocated for carrying out the agricultural measures and the distribution of these resources between the different measures envisaged . (') OJ No L 73 , 21 . 3 . 1975 , p . 1 . ( 2 ) OJ No L 35 , 9 . 2 . 1979 , p . 1 . No L 197/ 1120 . 7 . 81 Official Journal of the European Communities aid under the European Regional Development Fund shall not fall within the scope of this Regulation . 3 . The Commission shall decide whether to approve the agricultural measures , and any amendments thereto , in accordance with the procedure laid down in Article 18 of Directive 72 / 159 / EEC , after the Standing Committee in Agricultural Structures has acquainted itself with the programme . Article 8 TITLE III Financial and general provisions When the programme is under examination , the Commission shall , in agreement with the French Republic , fix the manner in which it is to be informed periodically of the progress of the programme , in particular the progress on non-agricultural action and measures specified in the programme . The French Republic shall at the same time designate the bodies responsible for the technical execution of the programme . Article 6 Article 9 1 . The duration of the common measure shall be limited to five years as from the date of notification of the opinion referred to in Article 4 ( 3 ). 2 . During the fourth year , the Commission shall submit a progress report on the common measure . Before the end of the five-year period , the Council shall decide on a proposal from the Commission , whether the measure shall be extended . 3 . The estimated cost of the common measure to the Fund is 12 million ECU for the period specified in paragraph 1 . 4 . Article 6 ( 5 ) of Regulation ( EEC ) No 729 / 70 shall apply to this Regulation . 1 . Applications for reimbursement shall relate to expenditure incurred by the French Republic in the course of one calendar year and shall be submitted to the Commission before 1 July of the following year together with the periodic information referred to in Article 8 , proving that implementation of the non-agricultural action provided for in the integrated programme is under wav . 2 . The decision whether to grant aid from the Fund shall be taken in accordance with Article 7(1 ) of Regulation (EEC ) No 729 / 70 . Article 7 3 . Advance payments may be granted by the Fund on the basis of the financial arrangements adopted by the French Republic and in the light of progress in implementing the projects . 1 . Expenditure by the French Republic on the measures referred to in Article 5 ( 1 ) up to a maximum amount of 30 million ECU (A ) for the period referred to in Article 6(1 ), of which a maximum of 604 500 ECU (A ) may be in respect of the actual cost of drawing up the integrated development programme , excluding costs relating to staff of the public administration , shall be eligible for aid from the Fund . 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC ) No 729 / 70 . 2 . The Fund shall reimburse to the French Republic 40 % of the eligible expenditure . Article 10 3 . The expenditure referred to in paragraph 1 which may receive Community financial assistance under Regulations (EEC ) No 1361 / 78 i 1 ), EEC No 1760 / 78 ( 2 ) and EEC No 269 / 79 ( 3 ; or which receives This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (') OJ No L 166 , 23 . 6 . 1978 , p . 9 . ( 2 ) OJ No L 204 , 28 . 7 . 1978 , p . 1 . ( 3 ) OJ No L 38 , 14 . 2 . 1979 , p . 1 . NoL 197/ 12 Official Journal of the European Communities 20 . 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1981 . For the Council The President G. BRAKS